In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-20-00232-CV
               ___________________________

               ELWALID SHETEWY, Appellant

                               V.

MEDIATION INSTITUTE OF NORTH TEXAS, LLC (MINT), ISLAMIC
TRIBUNAL (IT), MOUJAHED BAKHACH, AHMED ABOUSEIF, IMAN
       BAKHACH, AND TAHER ELBADAWI, Appellees



             On Appeal from the 17th District Court
                    Tarrant County, Texas
                Trial Court No. 017-314208-20


              Before Kerr, Bassel, and Wallach, JJ.
                  Opinion by Justice Wallach
                                        OPINION

      Appellant Elwalid Shetewy attempts to appeal from an order that does not

order, adjudge, or decree anything. Because the order lacks finality, we dismiss this

appeal for want of jurisdiction.

                                   I. Factual Background

      Shetewy and Dima Shabaneh 1 were both Muslims. When they married,

Shetewy allegedly paid Shabaneh $10,000 that he claims was to be returned to him if

the marriage was dissolved. In 2017, Shabaneh filed for a civil divorce in Missouri.

She and Shetewy entered into a settlement agreement, and the Missouri court

dissolved their marriage on January 23, 2018. The $10,000 dowry was not specifically

addressed in the settlement agreement or the Missouri divorce.

      While the Missouri divorce was pending, Shabaneh applied to Appellee MINT,

located in Fort Worth, Texas, for a religious divorce. Appellee Moujahed Bakhach was

MINT’s director. MINT issued a religious divorce certificate on January 15,

2018 without Shetewy’s consent. Shetewy claims the religious divorce wrongfully

released Shabaneh from the obligation to repay him the $10,000 dowry.

                             II. Procedural Background

      Shetewy sued MINT, Bakhach, and other related defendants for Texas

Deceptive Trade Practices-Consumer Protection Act violations and negligence per se


      1
       Shabaneh is not a party to this case.


                                            2
based on the unauthorized practice of law, seeking ordinary and exemplary damages.

All the defendants moved for dismissal under Rule 91a of the Texas Rules of Civil

Procedure, contending that there was no basis for maintaining the suit. See Tex. R.

Civ. P. 91a. After a Zoom hearing on June 22, 2020, the trial court took the case

under advisement, and the court signed an order the next day. The signed order

provides,

      ORDER     GRANTING   DEFENDANTS’   MEDIATION
      INSTITUTION OF NORTH TEXAS, ISLAMIC TRIBUNAL,
      MOUJAHED BAKHACH, AHMED ABOU[]SEIF, IMAN
      BAKHACH, AND TAHER ELBADAWI MOTION TO DISMISS
      WITH PREJUDICE

             On this 22nd day of June 2020, the Court considered Defendants
      Mediation Institute of North Texas, Islamic Tribunal, Moujahed
      Bakhach, Ahmed Abou[s]eif, Iman Bakhach, and Taher Elbadawi’s
      Motion to Dismiss with Prejudice and, after reviewing the documents on
      file and the motions, the Court finds that the Defendants’ motion to
      dismiss with prejudice has merit and should be GRANTED.
      Signed on this 23rd day of June, 2020.

Shetewy attempts to appeal that order.

                              III. Jurisdictional Inquiry

      Upon our review of the record, we became concerned that we might lack

jurisdiction over this appeal. Specifically, we noticed that the challenged order lacks

decretal language disposing of Appellees’ motion and the case and thus does not

appear to be a final judgment for purposes of appeal. See Matter of Guardianship of Jones,

No. 02-19-00187-CV, 2020 WL 1887845, at *1 (Tex. App.—Fort Worth Apr. 16,

2020, pet. filed) (mem. op.) (holding order disposing of motions to dismiss but lacking


                                            3
decretal language disposing of petition for bill of review was not final); In re Wilmington

Tr., Nat’l Ass’n, 524 S.W.3d 790, 792 (Tex. App.—Houston [14th Dist.] 2017, orig.

proceeding) (“An order that merely grants a motion for judgment is in no sense a

judgment itself. It adjudicates nothing.” (quoting Naaman v. Grider, 126 S.W.3d 73,

74 (Tex. 2003) (per curiam))). We therefore asked the parties to file supplemental

briefs addressing this jurisdictional issue. See Tex. R. App. P. 42.3(a), 44.3. Having

reviewed those supplemental briefs, we conclude that the trial court’s order is not

final for purposes of appeal and that we therefore lack jurisdiction over this appeal.

                                    IV. Discussion

       In their supplemental brief, Appellees summarily state that “[a]fter reviewing

the order and the relevant case law, [they] have determined that the Court’s concerns

are justified.” In his supplemental brief, however, Shetewy contends that the order is

“final” and that we have jurisdiction because the order “clearly indicates that the trial

court disposed of, and intended to dispose of, the entire case.” He also contends that

the “order dismisses all claims filed by the respective parties ‘with prejudice.’”

Shetewy is incorrect. The order lacks decretal language and takes no judicial action.

                                A. Standard of Review

      Whether a judgment is final impacts jurisdiction; finality is therefore a legal

question that we review de novo. Jordan v. Klingbeil, No. 05-17-01228-CV,

2018 WL 6616971, at *3 (Tex. App.—Dallas Dec. 18, 2018, no pet.) (mem. op.);

Redwine v. Peckinpaugh, 535 S.W.3d 44, 48 (Tex. App.—Tyler 2017, no pet.).

                                            4
                               B. No Decretal Language

       A judgment is the court’s consideration and determination of the case. Redwine,

535 S.W.3d at 48; see Tex. R. Civ. P. 301. A court’s main goal in rendering a judgment

is to resolve a dispute “with as high of a degree of exact justice as possible.” Redwine,

535 S.W.3d at 48; see In re Marriage of Grossnickle, 115 S.W.3d 238, 248 (Tex. App.—

Texarkana 2003, no pet.). The judgment’s wording must therefore be “certain and

definite.” Redwine, 535 S.W.3d at 48; Grossnickle, 115 S.W.3d at 248. In construing a

judgment, we focus on its substance—not its form—and no magic language is

required. See Constance v. Constance, 544 S.W.2d 659, 660 (Tex. 1976); Redwine,

535 S.W.3d at 48. However, the language chosen must clearly show a judicial action.

Redwine, 535 S.W.3d at 48. “Thus, a judgment must show intrinsically and distinctly,

rather than inferentially, that the matters in the record have been determined in favor

of one of the litigants or that the rights of the parties in litigation have been

adjudicated.” Id.

       At its core, a judgment grants or denies relief. Id. Decretal language is the

language employed to grant or deny that relief. Id. at 49; Envtl. Procedures, Inc. v. Guidry,

282 S.W.3d 602, 620 n.21 (Tex. App.—Houston [14th Dist.] 2009, pet. denied). An

order that fails to include any decretal language will not result in a final judgment

because it adjudicates nothing. Jones, 2020 WL 1887845, at *1; Redwine, 535 S.W.3d at

48; Wilmington Tr., Nat’l Ass’n, 524 S.W.3d at 792. Mere recitations of fact, reasoning

preceding the decretal portion of a judgment, recommendations to the parties, or

                                             5
expressions of the judge’s opinion are not the rendition and are no substitute for

decretal language. Redwine, 535 S.W.3d at 48–49. Similarly, an order’s title does not

determine whether the order is a final judgment. See Mathes v. Kelton, 569 S.W.2d 876,

878 n.3 (Tex. 1978) (stating that the substance and not the label or form of a

judgment is controlling in determining its validity); Smith Protective Servs. v. Martin,

711 S.W.2d 675, 682 (Tex. App.—Dallas 1986, no writ) (Howell, J. concurring)

(noting that order titled “Nunc Pro Tunc Order Granting Interlocutory Default

Judgment and of Severance” did “not decree a severance; it merely assume[d] a

severance”).

      The order before us has no decretal language. It recites that the trial court has

reviewed the documents on file and believes Appellees’ motion has merit and should

be granted, but the order accomplishes nothing. It takes no judicial action. It neither

grants nor denies relief on the motion, and it does not dispose of the case.

Accordingly, we hold that the order is not a final judgment. See Jones,

2020 WL 1887845, at *1; Redwine, 535 S.W.3d at 48–50; Wilmington Tr., Nat’l Ass’n,

524 S.W.3d at 792.

                                     C. Remedy

      Without citing any authority, Appellees contend that the appropriate remedy

here would be for this court to “remand [the case] for entry of final judgment in

conformity with the trial court’s prior rulings . . . . ” This we cannot do. Because the

order is not final, we must dismiss this appeal for want of jurisdiction. See Jones,

                                           6
2020 WL 1887845, at *3–4; Evanston Ins. Co. v. D & L Masonry of Lubbock, Inc., No. 07-

10-00253-CV, 2010 WL 3190660, at *2 & n.1 (Tex. App.—Amarillo Aug. 12, 2010,

no pet.) (mem. op.). See generally State v. Morales, 869 S.W.2d 941, 949 (Tex. 1994)

(“When a court lacks jurisdiction, its only legitimate choice is to dismiss.”).

                                     V. Conclusion

       The order Shetewy attempts to appeal has no decretal language. It is therefore

not final. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

42.3(a), 43.2(f).




                                                        /s/ Mike Wallach
                                                        Mike Wallach
                                                        Justice

Delivered: April 29, 2021




                                             7